Citation Nr: 0300900	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  00-18 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than January 
6, 1977, for a grant of a 10 percent rating for a scar on 
the ventral aspect of the penis, status post shell 
fragment wounds (SFWs).

2.  Entitlement to an initial rating in excess of zero 
percent for scars on the legs, status post SFWs.

(The issue of whether there was CUE in a Board of 
Veterans' Appeals (Board) December 3, 1979, decision that 
denied entitlement to service connection for a nervous 
disorder will be the subject of a separate decision, under 
a different docket number, as that is a matter of original 
jurisdiction.  Also, the issue of entitlement to a 
disability evaluation in excess of 10 percent for status 
post SFW to the penis will be addressed in a later 
decision, after additional development has been 
conducted.)
  

ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from October 1953 to 
July 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO), which denied the veteran's 
claim requesting a finding of CUE in an August 11, 1975 
rating decision.

The Board remanded this case in November 2001 to have the 
RO associate with the veteran's claims files part of his 
service medical records, which were part of the veteran's 
claims files when the August 1975 rating decision was 
rendered.  The requested development has been 
accomplished, and the case has been returned to the Board.

Upon close review of the evidentiary record, to include 
multiple statements submitted by the veteran throughout 
the pendency of this appeal, the Board has decided to re-
characterize the CUE claim that was denied by the RO in 
April 2000 as shown on the first page of this decision, to 
now include an earlier effective date claim, for a grant 
of a 10 percent rating for the penis scar, and a claim for 
an initial rating higher than zero percent for the leg 
scars.  A detailed explanation of the rationale for this 
re-characterization will be set forth in the reasons and 
bases section of this decision.

The veteran is hereby notified that the Board is 
undertaking additional development on the issue of 
entitlement to a disability evaluation in excess of 10 
percent for status post SFW to the penis.  This additional 
development is being undertaken pursuant to the authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  See 38 
C.F.R. § 20.903.  After giving the notice and reviewing 
the veteran's response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the two matters on appeal listed on the first page of this 
decision has been obtained and developed by the agency of 
original jurisdiction.

2.  A claim for service connection for a penis scar was 
received on February 20, 1975, and entitlement to a 
compensable rating for that disability was shown in an 
October 31, 1975 medical record.

3.  It is not shown that, as of August 1975, the service-
connected scars on the veteran's legs were poorly 
nourished, with repeated ulceration, tender and painful on 
objective demonstration, or that they affected the 
function of the veteran's lower extremities.


CONCLUSIONS OF LAW

1.  An effective date of February 20, 1975, is warranted 
for the 10 percent rating assigned for the service-
connected scar on the ventral aspect of the penis, status 
post SFWs.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Part 
4, Diagnostic Code 7804 (1975); 38 C.F.R. § 3.400(o)(1) 
(2002).

2.  Entitlement to an initial compensable rating for scars 
on the legs, status post SFWs, is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.118, Part 4, Diagnostic Codes 7803, 7804, 
7805 (1975).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial considerations pertaining to VA's re-defined 
duties to assist and notify

Initially, the Board notes that, during the pendency of 
this appeal, the President signed the Veterans Claims 
Assistance Act of 2000 (hereinafter, "the VCAA"), which is 
currently codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2002), and is applicable to the 
claims on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  It is also noted, at the outset, that the 
final rule implementing the VCAA, which is also applicable 
to this appeal, was published on August 29, 2001.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the veteran's appeal of the 
earlier effective date and increased rating issues listed 
on the first page of this decision.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002); see also the recent decision of Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and 
its implementing regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  
See also Charles v. Principi, No. 01-1536 (U.S. Vet. App. 
Oct. 3, 2002).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the 
RO has kept the veteran informed of its actions to develop 
the record, of the need for him to submit specific types 
of competent evidence that will substantiate his claims, 
and of the specific reasons for denying his claims.  In 
this regard, it is noted that the RO has sent numerous 
written communications to the veteran since he filed his 
petition seeking service connection for his penis and legs 
scars in February 1975, explaining the evidence that he 
needed to submit in order to have his service connection 
claim granted, and thereafter in order to have ratings 
higher than zero percent assigned to said disabilities.

A review of the record shows that the Board has secured 
all evidence identified by the veteran as pertinent to his 
claims, including private medical records, has scheduled 
the veteran for several VA medical examinations, in order 
to ascertain the severity of the service-connected 
disabilities, and has reviewed, and discussed, in rating 
decisions, confirmed rating decisions, Statements of the 
Case, and Supplemental Statements of the Case issued 
throughout the pendency of his appeal, all the pertinent 
evidence that has been produced in this case.  The veteran 
has been advised by VA of his right to provide oral 
testimony in support of the matters on appeal, but he has 
declined that right twice, in VA Forms 9 that he completed 
in August 2000 and December 2001.  The veteran has been 
advised regarding the enactment of the VCAA, and as to its 
redefined duties to assist and notify, as noted from 
letter that was sent to him in November 2001.  He has also 
been kept apprised of the status of his case throughout 
the pendency of his appeal, to include in the most recent 
letter sent to him, dated in October 2002, in which he was 
advised that the steps indicated by the Board in its 
remand of November 2001 had been completed and that, 
consequently, his case was being returned to the Board for 
appellate disposition, but that he nevertheless still had 
the right to submit additional evidence or argument in 
support of his appeal.  No evidence or additional argument 
pertinent to the issues hereby being decided has been 
received since the above mentioned last communication from 
the RO, and the Board notes that the veteran has not 
provided any additional information or evidence, nor 
identified any additional pertinent evidence that may be 
available but not yet part of the record.  Thus, no 
additional assistance to the veteran regarding these two 
matters is necessary under the VCAA.

In view of the foregoing, the Board initially finds that 
all reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the two 
above mentioned matters on appeal have been made by the 
agency of original jurisdiction.  VA has substantially met 
the requirements of the VCAA.  Every possible avenue of 
assistance has been explored, and the veteran has had 
ample notice of what might be required or helpful to his 
case.  In the circumstances of this case, a remand or a 
request for further development of this case would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual Background

The record shows that the veteran filed a claim for 
service connection for scars on the legs and penis, 
residuals of SFWs, on February 20, 1975.  In an August 
1975 rating decision, the RO granted service connection 
for this disability, and assigned a noncompensable rating 
effective from February 20, 1975, the date of the receipt 
of the veteran's claim.

The initial rating assigned for the veteran's scars in 
August 1975 was based on the RO's review of the medical 
evidence then of record, which included service medical 
records showing a foreign body retained in the penis, with 
no nerve or artery involved, in March 1955, and a SFW in 
the left knee at the time of separation in July 1955; a 
February 1975 private urologist's statement confirming the 
presence of a palpable metal fragment in the penis; and a 
July 1975 VA medical examination report describing the 
scars on the veteran's penis and anterior aspects of both 
knees as well healed.

In a confirmed rating decision dated in December 1975, the 
RO denied a rating higher than zero percent for the 
service-connected scars.  The veteran's private attorney 
at the time then submitted a letter, dated in November 
1976, noting the veteran's intention to appeal the 
December 1975 confirmed rating decision.

 On January 6, 1977, the RO received a statement from 
another private urologist, dated in November 1975, 
indicating that the metal fragment in the midshaft of the 
veteran's penis was "readily palpable and tender."  That 
statement was accompanied by a letter from the veteran's 
private attorney at the time, addressing a denial of a 
claim for service connection for a nervous condition and 
making reference to the November 1975 private medical 
statement, which the attorney indicated "was not submitted 
by claimant sooner due to an oversight on his part."

By confirmed rating decision issued in January 1977, the 
RO denied again a rating higher than zero percent for the 
service-connected scars.  The veteran appealed this rating 
decision and the Board ultimately granted the benefit 
sought on appeal, assigning a 10 percent rating in a 
December 1979 decision, in which it was concluded, first, 
that the scars of the right and left leg did not warrant a 
compensable evaluation and, second, that the residuals of 
SFWs to the penis shaft warranted a 10 percent rating.  
The Board decision also included findings to the effect 
that the residuals of injury to the right and left legs 
were manifested by nonsymptomatic scars, with no evidence 
of muscle injury, and that the residuals of SFWs to the 
groin area were manifested by a retained metallic foreign 
body in the shaft of the penis.

The RO implemented the December 1979 Board decision 
granting a 10 percent for the penis scar in a rating 
decision that was issued later that month, assigning an 
effective date of January 6, 1977.

It is noted that the original grant of service connection 
was for scars on the penis and both legs, but that the 10 
percent rating that was granted by the Board in December 
1979 was for the penis scar only.  While the 
implementation of this grant by the RO in December 1979 
did not acknowledge this fact, a rating decision was 
issued less than three years later, in July 1982, in which 
the RO clarified that the 10 percent rating was only in 
effect for the penis scar, while a noncompensable rating 
remained in effect for the legs scars.

In December 1999, the RO received a statement of the 
veteran, which was construed as a claim of CUE in the 
August 1975 rating decision in its assignment of an 
original rating of zero percent for the penis and legs 
scars.  The claim was denied in an April 2000 rating 
decision, based on the RO's conclusion that the initial 
assignment of zero percent by the RO was not clearly and 
unmistakably erroneous.  As noted in the introduction 
section of this decision, the Board has re-characterized 
the CUE issue on appeal as two separate issues that 
involve requests for an earlier effective date and an 
initial rating.  The rationale for this re-
characterization is set forth in the following two 
paragraphs.

The first issue (entitlement to an effective date earlier 
than January 6, 1977, for a grant of a 10 percent rating 
for a scar on the ventral aspect of the penis, status post 
SFWs) has been characterized by the Board.  On November 
11, 1975, the veteran submitted a statement requesting 
that his claim be re-evaluated based on additional 
evidence submitted, which included a private urologist's 
statement, dated on October 31, 1975, indicating that the 
scar in the ventral aspect of the veteran's penis was 
tender.  This statement could be construed as a timely 
Notice of Disagreement (NOD) with the initial rating 
assigned by the RO in the August 1975 rating decision.  
This allows the Board to look at the evidence then of 
record in a light more favorable to the veteran, i.e., 
with no necessity to find error in the August 1975 rating 
action in order to award benefits at an earlier date.  The 
second issue (entitlement to an initial rating in excess 
of zero percent for scars on the legs, status post SFWs) 
has been re-characterized as such because that is the 
actual benefit that the veteran is seeking on appeal, 
i.e., an initial compensable rating for his legs scars.

The above discussed Board's re-characterization of the 
veteran's CUE claim has been accomplished with the sole 
purpose of establishing a framework within which the Board 
can legally be free to render a decision that will include 
at least a partial grant of the benefits ultimately sought 
by the veteran on appeal.  As such, this action by the 
Board, is not considered prejudicial to the veteran.

Legal analysis of the first issue
Entitlement to an effective date earlier than January 6, 
1977, for a grant of a 10 percent rating for a scar on the 
ventral aspect of the penis, status post SFWs

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
Unless specifically provided otherwise, the effective date 
of an award based on an original claim for service 
connection, a claim re-opened after final disallowance, or 
a claim for increase "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
The implementing regulation clarifies this to mean that 
the effective date of an evaluation and an award of 
compensation based on an original claim, a claim re-opened 
after final disallowance, or a claim for increase "will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later."  38 C.F.R. § 3.400.  
(emphasis added).

Disability ratings are intended to compensate impairment 
in earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify 
the various disabilities.  Id.  Evaluation of a service-
connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.  It is 
also necessary to evaluate the disability from the point 
of view of the veteran working or seeking work and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

If there is a question as to which evaluation to apply to 
the veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

In 1975 (the year when the veteran filed his service 
connection claim and when service connection for a penis 
scar was granted in this case), VA regulation provided for 
a rating of 10 percent for superficial, poorly nourished, 
scars, with repeated ulceration, and for scars that were 
superficial, tender, and painful on objective 
demonstration.  38 C.F.R. § 4.118, Part 4, Diagnostic 
Codes 7803 and 7804 (1975).

Also, for cases involving symptomatology other than the 
above, VA regulation provided for the rating of scars 
based on limitation of function of the affected part.  
38 C.F.R. § 4.118, Part 4, Diagnostic Code 7805 (1975).  
The current versions of these three diagnostic codes 
remain unchanged.  See 38 C.F.R. § 4.118, Part 4, 
Diagnostic Codes 7803 through 7805 (2002).

In the present case, the veteran filed his claim for 
service connection for a penis scar on February 20, 1975.  
The earliest evidence of record showing medical data 
fulfilling the criteria for a 10 percent rating under 
Diagnostic Code 7804 -cited above- is contained in the 
October 31, 1975, private urologist's report indicating 
that the scar on the veteran's penis was tender, and 
reporting also complaints of pain in that area.

Therefore, resolving all doubt in the veteran's favor, in 
accordance with the above cited regulations addressing the 
assignment of effective dates, the correct effective date 
to be assigned in this case would be February 20, 1975, 
which is the date of the initial claim for service 
connection.

In view of the above, the Board concludes that an 
effective date of February 20, 1975, is warranted for the 
10 percent rating assigned for the service-connected scar 
on the ventral aspect of the penis, status post SFWs.

Legal analysis of the second issue
Entitlement to an initial rating in excess of zero percent 
for
scars on the legs, status post SFWs

As for this issue, the question to be resolved at this 
time is whether an initial compensable rating was 
warranted for the leg scars when service connection for 
this disability was granted by the RO in the August 1975 
rating decision.  The medical evidence then of record, 
discussed earlier in this decision, shows no evidence of 
poorly nourished superficial scars on the legs, with 
repeated ulceration, or evidence of tenderness and pain on 
objective demonstration, nor does it reveal any limitation 
of the function of the veteran's legs.

Therefore, insofar as none of the required symptoms for a 
compensable rating were manifested at that point in time, 
the Board concludes that entitlement to an initial rating 
in excess of zero percent for scars on the legs, status 
post SFWs, is not warranted.

Finally, while the Board acknowledges its duty to resolve 
any doubt in favor of claimants, that duty does not apply 
when, as in the present case, the Board finds that a 
preponderance of the evidence is against the claim.  Ortiz 
v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001)


ORDER

1.  An effective date of February 20, 1975, for a grant of 
a 10 percent rating for a scar on the ventral aspect of 
the penis, status post SFWs, is granted.

2.  An initial rating in excess of zero percent for scars 
on the legs, status post SFWs, is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

